DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 27, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia-Etxarri et al. (Physical Review B, Vol. 87, pg. 235409, 2013).
Considering Claims 12, 16, 17, and 20:  Garcia-Etxarri et al. teaches a system comprising a suspension of silver nanospheres (pg. 4-5) and a source of circularly polarized light (pg. 3).  Garcia-Etxarri et al. teaches the emitter as being capable of emission as high as 800 nm (Fig. 2), which is in the infrared range.  The original specification defines the IR range as being from 750 nm to 100 pm (¶0062).  Garcia-Etxarri et al. teaches the nanospheres as having a size of 75 nm (Fig. 2).
	The radius of 75 nm is sufficiently close to the range of greater than 75 nm that a person having ordinary skill in the art would expect the systems to have substantially similar properties.  Garcia-Etxarri et al. teaches the equations for determining the field produced by the system in response to circularly polarized light, with the radius of the nanoparticles being a contributing factor in the fields produced (pg. 2; Equations 5-8).  Based on these equations, small variation of the radius would have a small variation in the response to circularly polarized light.   A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").  In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.)  See MPEP § 2144.05.
Alternatively, Garcia-Etxarri et al. teaches the equations for determining the field produced by the system in response to circularly polarized light, with the radius of the nanoparticles being a contributing factor in the fields produced (pg. 2; Equations 5-8).  As such, a person having ordinary skill in the art would have considered the radius to be a result effective variable.  It would have been obvious to a person having ordinary skill in the art to have optimized the radius of the nanoparticle through routine experimentation, and the motivation to do so would have been, as Garcia-Etxarri et al. suggests, to control the field produced by the circularly polarized light.
	The language “for the selective photo-destruction of one chiral enantiomer of a compound by circularly polarized light in the infrared range” is a statement of intended use.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  See MPEP § 2111.02.  The original specification does not identify any specific structural features that are required by the configuration for the selective photo-destruction of one chiral enantiomer of a compound by circularly polarized light in the infrared range, and as such, the claim is being interpreted as being met by the structure of Garcia-Etxarri et al.  
Considering Claims 13-15:  Garcia-Etxarri et al. does not teach the claimed optical frequency resonances and amount or rate of differential absopriton of the circularly polarized light.  However, Garcia-Etxarri et al. teaches a system comprising the same claimed structural components as the instant claims.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.
Considering Claim 19:  Garcia-Etxarri et al. is silent towards the concentration of the nanoparticles in the suspension.  However, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have optimized the concentration of nanoparticles through routine experimentation, and the motivation to do so would have been to control the enhancement of the circular dichromism (Abstract). 

Claims 12-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (Appl. Phys. Lett. 102, 0143103, 2013) in view of Garcia-Etxarri et al. (Physical Review B, Vol. 87, pg. 235409, 2013).
Considering Claims 12, 16, and 20:  Tang et al. teaches a device comprising an array of nanowires (pg. 1) and a source of circularly polarized light (Fig. 2).  The light source is capable of emission at 760 nm, which is within the infrared range (Fig. 4).  The original specification defines the IR range as being from 750 nm to 100 pm (¶0062).
Tang et al. teaches the nanowires as having a diameter of ~100 nm (Fig. 2).  Garcia-Etxarri et al. teaches the equations for determining the field produced by the system in response to circularly polarized light, with the radius of the nanoparticles being a contributing factor in the fields produced (pg. 2; Equations 5-8).  As such, a person having ordinary skill in the art would have considered the radius to be a result effective variable.  It would have been obvious to a person having ordinary skill in the art to have optimized the radius of the nanoparticle through routine experimentation, and the motivation to do so would have been, as Garcia-Etxarri et al. suggests, to control the field produced by the circularly polarized light.
The language “for the selective photo-destruction of one chiral enantiomer of a compound by circularly polarized light in the infrared range” is a statement of intended use.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  See MPEP § 2111.02.  The original specification does not identify any specific structural features that are required by the configuration for the selective photo-destruction of one chiral enantiomer of a compound by circularly polarized light in the infrared range, and as such, the claim is being interpreted as being met by the structure of Tang et al.
Considering Claims 13-15:  Tang et al. does not teach the claimed optical frequency resonances and amount or rate of differential absopriton of the circularly polarized light.  However, Tang et al. teaches a system comprising the same claimed structural components as the instant claims.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.
Considering Claim 18:  Tang et al. is silent towards the concentration of the nanowires in the array.  However, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have optimized the concentration of nanowires in the array through routine experimentation, and the motivation to do so would have been to control the enhancement of the chiroptical properties (Abstract). 

Response to Arguments
Applicant's arguments filed September 27, 2022 have been fully considered but they are not persuasive, because:
A)  The applicant’s argument that Garcia-Etxarri et al. and Tang et al. don’t teach a source of circularly polarized light in the infrared range is not persuasive.  Garcia-Etxarri et al. teaches the emitter as being capable of emission as high as 800 nm (Fig. 2), which is in the infrared range.  The original specification defines the IR range as being from 750 nm to 100 pm (¶0062).  
	Tang et al. teaches a device comprising an array of nanowires (pg. 1) and a source of circularly polarized light (Fig. 2).  The light source is capable of emission at 760 nm, which is within the infrared range (Fig. 4).  The original specification defines the IR range as being from 750 nm to 100 pm (¶0062).
	
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767